United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
DEPARTMENT OF AGRICULTURE, FOOD
SAFETY INSPECTION SERVICES,
Moroni, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0064
Issued: May 10, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 10, 2017 appellant filed a timely appeal from an August 28, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
have elapsed from OWCP’s last merit decision, dated February 21, 2017, to the filing of this
current appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The record, on appeal or provided the Board, includes evidence received after OWCP issued its August 28, 2017
decision. The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time
of its final decision. 20 C.F.R. § 501.2(c)(1). Therefore, evidence not before OWCP at the time of the August 28,
2017 decision will not be considered by the Board for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 2, 2017 appellant, then a 45-year-old consumer safety inspector/food safety
inspector (FSIS), filed an occupational disease claim (Form CA-2) alleging toxic exposure to
chemicals. She explained that chemicals were used with little to no ventilation while in the
performance of duty, and on December 29, 2016 a major chemical spill occurred at her job site.
Appellant alleged that this chemical exposure caused her to have headaches, a raw throat, some
days blistering on the back of her throat, heartburn, tightness in the chest, and a hoarse voice. She
indicated that she first became aware of her claimed condition and its relation to her federal
employment on June 1, 2015. Appellant did not stop work. On the reverse side of the claim form,
D.M., a supervisor, responded that appellant attempted to see her primary care provider for
breathing treatment, but was unable to schedule an appointment. D.M. noted that appellant took
two days off work and that it became increasingly difficult for appellant to function around
chemicals.
OWCP subsequently received a copy of appellant’s position description, noting the job
duties of a consumer safety inspector, as well as appellant’s June 20, 2002 application for
employment.
In a development letter dated January 19, 2017, OWCP informed appellant that the
evidence submitted was insufficient to establish her claim. It advised her of the type of factual
and medical evidence needed and provided a questionnaire for her completion. OWCP afforded
appellant 30 days to provide the requested evidence.
In a separate letter also dated January 19, 2017, OWCP requested that the employing
establishment provide additional details regarding appellant’s alleged chemical exposure.
OWCP subsequently received treatment notes from Revere Health dated January 16, 2014
and July 3, 2015 what were largely illegible. An unsigned note dated October 16, 2015, also from
Revere Health, indicated that when appellant presented for examination she exhibited obvious
distress from dyspnea and laryngitis. The health care provider noted that, upon entering the
examination room, they smelled a “bleach type” odor and their throat became irritated. Each time
they reentered that room, they smelled the same odor. The report noted a diagnosis of
radiculopathy.
By decision dated February 21, 2017, OWCP denied appellant’s claim, finding that
appellant had not established that her exposure to chemicals occurred as alleged.
On August 18, 2017 appellant requested reconsideration and submitted a fact sheet for
Peracetic acid and a checklist for identifying odor sources in the plant.
By decision dated August 28, 2017, OWCP denied appellant’s request for reconsideration,
finding that the evidence submitted was insufficient to warrant a merit review.
2

LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.3 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.4 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.5
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.6 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, it will deny the request for reconsideration without reopening the
case for a review on the merits.7
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
Appellant did not show that OWCP erroneously applied or interpreted a specific point of
law or advance a relevant legal argument not previously considered by it. Consequently, she is
not entitled to further review of the merits of her claim based on the first and second above-noted
requirements under 20 C.F.R. § 10.606(b)(3).8
In support of her request for reconsideration, appellant submitted a fact sheet for Peracetic
acid and a checklist for identifying the odor sources in the plant. However, this is not factual
information relevant to establish chemical exposure relative to appellant’s claim. As such,

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
3

4

20 C.F.R. § 10.607.

5

Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be “received” by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the “received date” in the integrated Federal Employees’ Compensation
System (iFECS). Chapter 2.1602.4b.
6

20 C.F.R. § 10.606(b)(3).

7

Id. at § 10.608(a), (b).

8

See supra note 6 at § 10.606(b)(3)(i) and (ii).

3

appellant is not entitled to a review of the merits based on the third requirement under section
10.606(b)(3).9
The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.10
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the August 28, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 10, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

Id. at § 10.606(b)(3)(iii).

10
Id. at § 10.608; see also D.R., Docket No. 18-0357 (issued July 2, 2018); A.K., Docket No. 09-2032 (issued
August 3, 2010); M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006).

4

